        Case 4:17-cr-00313-BSM Document 939 Filed 10/06/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

v.                          CASE NO. 4:17-CR-00313-BSM-9

RICARDO RIVERA                                                             DEFENDANT

                                         ORDER

       Ricardo Rivera’s motion to alter or amend the judgment [Doc. No. 928] is denied.

       Rivera argues that his sentence should be reduced because defense counsel was

ineffective during plea negotiations and sentencing. Mot. Alter or Am. J., Doc. No. 928. He

bases this on counsel’s failure to argue for a sentence reduction under U.S.S.G section

5G1.3(b). Specifically, Rivera argues that his sentence should be reduced by eighteen

months for time served in a related case. Mot. Alter or Am. J. at 2.

       In response, the government argues that defense counsel was not ineffective during

plea negotiations because Rivera “received benefits from the plea agreement that far exceed

the 18-month reduction he is seeking.” Resp. Mot. Alter J, at 7, Doc. No. 953. The

government also argues that the sentencing guidelines are advisory and therefore Rivera can

not show that he would have received the reduction, even if it had been argued. Id.

       The government is correct, defense counsel was not ineffective. Nothing indicates

that the government would have entered the plea agreement if the eighteen month reduction

would have been included. See Resp. Mot. Alter J. at 7. Moreover, the sentencing guidelines

are not mandatory, so Rivera cannot show that he would have been given eighteen months
        Case 4:17-cr-00313-BSM Document 939 Filed 10/06/20 Page 2 of 2




of credit even if counsel had argued for it.

       IT IS SO ORDERED this 6th day of October, 2020.


                                               UNITED STATES DISTRICT JUDGE
